


Exhibit 10.2




RESTRICTED STOCK AWARD CERTIFICATE




Non-transferable


GRANT TO


____________________
(“Grantee”)




by Premiere Global Services, Inc. (the “Company”) of


__________


shares of its common stock, $0.01 par value (the “Shares”)


pursuant to and subject to the provisions of the Premiere Global Services, Inc.
2014 Incentive Plan (the “Plan”) and to the terms and conditions set forth on
the following page (the “Terms and Conditions”). Capitalized terms used herein
and not otherwise defined shall have the meanings assigned to such terms in the
Plan.


Unless sooner vested in accordance with Section 2 of the Terms and Conditions,
the restrictions imposed under Section 1 of the Terms and Conditions will expire
as to the following percentages of the Shares awarded hereunder, on the
following respective dates, provided that Grantee is then still employed by the
Company or any of its Affiliates:


Percentage of Shares
Date of Expiration
of Restrictions
 
 
 
 

IN WITNESS WHEREOF, the Company, acting by and through its duly authorized
officers, has caused this Award Certificate to be executed as of the Grant Date.


PREMIERE GLOBAL SERVICES, INC.


By:
__________________________                                                                        
Its:


Grant Date:


























--------------------------------------------------------------------------------






TERMS AND CONDITIONS


1.    Restrictions. The Shares are subject to each of the following
restrictions. “Restricted Shares” mean those Shares that are subject to the
restrictions imposed hereunder which restrictions have not then expired or
terminated. Restricted Shares may not be sold, transferred, exchanged, assigned,
pledged, encumbered or hypothecated to or in favor of any party other than the
Company or an Affiliate, or be subjected to any lien, obligation or liability of
Grantee to any other party other than the Company or an Affiliate. If Grantee’s
employment with the Company or any Affiliate terminates for any reason other
than as set forth in paragraphs (b)[, or] (c) [or (d)] of Section 2 hereof, then
Grantee shall forfeit all of Grantee’s right, title and interest in and to the
Restricted Shares as of the date of employment termination and such Restricted
Shares shall revert to the Company immediately following the event of
forfeiture. The restrictions imposed under this Section 1 shall apply to all
Shares or other securities issued with respect to Restricted Shares hereunder in
connection with any merger, reorganization, consolidation, recapitalization,
stock dividend or other change in corporate structure affecting the Stock of the
Company.


2.    Expiration and Termination of Restrictions. The restrictions imposed under
Section 1 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):


(a)    As to the percentages of the Shares specified on page 1 hereof, on the
respective dates specified on page 1 hereof, provided Grantee is then still
employed by the Company or an Affiliate;


(b)    As to all of the Restricted Shares, on the date of termination of
Grantee’s employment by reason of death or Disability;


(c)    With respect to any Restricted Shares assumed by the surviving entity or
otherwise equitably converted or substituted in connection with a Change in
Control, as to all of the Restricted Shares, upon termination of Grantee’s
employment by the Company without Cause or by Grantee with Good Reason (as such
term is defined below) within one year after the effective date of the Change in
Control;


[(d)    As to [the next tranche] [all] of the Restricted Shares, upon
termination of Grantee’s employment by the Company without Cause [or by Grantee
for Good Reason] prior to a Change in Control;] or


(e)    As to all of the Restricted Shares, upon the effective date of a Change
in Control, except with respect to any Restricted Shares assumed by the
surviving entity or otherwise equitably converted or substituted in connection
with the Change in Control.


[For purposes of this Award Certificate, “Good Reason” shall have the meaning as
set forth in Grantee’s severance agreement with the Company or any of its
Affiliates, as in effect from time to time.] [For purposes of this Award
Certificate, “Good Reason” shall mean, without Grantee’s consent, any of the
following: (i) a material reduction in Grantee’s base salary; (ii) a material
diminution in Grantee’s authority, duties or responsibilities, excluding for
this purpose an isolated, insubstantial and inadvertent action not taken in bad
faith and which is remedied by the Company promptly after receipt of notice
thereof given by Grantee; or (iii) a material change in the geographic location
at which Grantee must perform his or her services. However, no such event
described hereunder shall constitute Good Reason unless Grantee has given
written notice to the Company specifying the event relied upon for such
determination within ninety (90) days after the occurrence of such event and the
Company has not remedied such situation within thirty (30) days of receipt of
such notice. The Company shall notify Grantee of the timely cure of any claimed
event of Good Reason and the manner in which such cure was effected, and any
notice of termination delivered by Grantee based on such claimed Good Reason
that has been cured shall be deemed withdrawn and shall not be effective to
accelerate the vesting of the Shares hereunder. Further, no such event described
hereunder shall constitute Good Reason if six (6) months or longer have passed
since the occurrence of an uncured event of Good Reason.]


3.    Delivery of Shares. The Shares will be registered in the name of Grantee
as of the Grant Date and will be held by the Company during the Restricted
Period in certificated or uncertificated form. If a certificate for Restricted
Shares is issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws):


“This certificate and the shares of stock represented hereby are subject to the
terms and conditions (including forfeiture and restrictions against transfer)
contained in a Restricted Stock Award Certificate between the registered owner
of the shares represented hereby and Premiere Global Services, Inc. Release from
such terms and conditions shall be made only in accordance with the provisions
of such Award Certificate, copies of which are on file in the offices of
Premiere Global Services, Inc.”


Stock certificates for the Shares without the first above legend shall be
delivered to Grantee or Grantee’s designee upon request of Grantee after the
expiration of the Restricted Period, but delivery may be postponed for such
period as may be required for the Company with reasonable diligence to comply,
if deemed advisable by the Company, with registration requirements under the
1933 Act, listing requirements under the rules of any stock exchange, and
requirements under any other law or regulation applicable to the issuance or
transfer of the Shares.


4.    Voting Rights. Grantee, as beneficial owner of the Shares, shall have full
voting rights with respect to the Shares during and after the Restricted Period.


5.     Dividend Rights. Grantee shall accrue cash and non-cash dividends, if
any, paid with respect to the Restricted Shares, but the payment of such
dividends shall be deferred and held (without interest) by the Company for the
account of Grantee until the expiration of the Restricted Period. During the
Restricted Period, such dividends shall be subject to the same vesting
restrictions imposed under Section 1 as the Restricted Shares to which they
relate. Accrued dividends deferred and held pursuant to the foregoing provision
shall be paid by the Company to the Grantee promptly upon the expiration of the
Restricted Period (and in any event within thirty (30) days of the date of such
expiration).


6.    Changes in Capital Structure. The provisions of the Plan shall apply in
the case of a change in the capital structure of the Company.


7.    No Right of Continued Employment. Nothing in this Award Certificate shall
interfere with or limit in any way the right of the Company or any Affiliate to
terminate Grantee’s employment at any time, nor confer upon Grantee any right to
continue in the employ of the Company or any Affiliate.


8.    Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make
an election to be taxed upon such award under Section 83(b) of the Code. To
effect such election, Grantee may file an appropriate election with the Internal
Revenue Service within thirty (30) days after award of the Shares and otherwise
in accordance with applicable Treasury Regulations. Grantee will, no later than
the date as of which any amount related to the Shares first becomes includable
in Grantee’s gross income for federal income tax purposes, pay to the Company,
or make other arrangements satisfactory to the Committee regarding payment of,
any federal, state and local taxes of any kind required by law to be withheld
with respect to such amount. The obligations of the Company under this Award
Certificate will be conditional on such payment or arrangements and the Company
and, where applicable, its Affiliates will, to the extent permitted by law, have
the right to deduct any such taxes from any payment of any kind otherwise due to
Grantee.


9.    Amendment. The Committee may amend, modify or terminate this Award
Certificate without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested
(i.e., as if all restrictions on the Shares hereunder had expired) on the date
of such amendment or termination.


10.    Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Award Certificate and this Award Certificate shall be
governed by and construed in accordance with the Plan. In the event of any
actual or alleged conflict between the provisions of the Plan and the provisions
of this Award Certificate, the provisions of the Plan shall be controlling and
determinative.


11.    Successors. This Award Certificate shall be binding upon any successor of
the Company, in accordance with the terms of this Award Certificate and the
Plan.


12.    Severability. If any one or more of the provisions contained in this
Award Certificate is deemed to be invalid, illegal or unenforceable, the other
provisions of this Award Certificate will be construed and enforced as if the
invalid, illegal or unenforceable provision had never been included.




--------------------------------------------------------------------------------






13.    Notice. Notices and communications under this Award Certificate must be
in writing and either personally delivered or sent by registered or certified
United States mail, return receipt requested, postage prepaid. Notices to the
Company must be addressed to: Premiere Global Services, Inc., 3280 Peachtree
Road, N.E., The Terminus Building, Suite 1000, Atlanta, Georgia 30305; Attn:
Director, Stock Plan Management, or any other address designated by the Company
in a written notice to Grantee. Notices to Grantee will be directed to the
address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.


 




